     Case 3:16-cv-00663-MMD-CLB Document 73 Filed 06/16/20 Page 1 of 1


 1

 2

 3                             UNITED STATES DISTRICT COURT

 4                                    DISTRICT OF NEVADA

 5                                               ***

 6    JORGE MIRANDA-RIVAS,                              Case No. 3:16-cv-00663-MMD-CLB

 7                                 Petitioner,                        ORDER
             v.
 8

 9    HAROLD WICKHAM, et al.,

10                             Respondents.

11

12          Respondents have filed an unopposed motion for enlargement of time (third

13   request) (ECF No. 72). The Court finds good cause to grant Respondents' motion.

14          It is therefore ordered that Respondents' unopposed motion for enlargement of time

15   (third request) (ECF No. 72) is granted. Respondents will have up to and including July

16   15, 2020, to file a reply to Petitioner's opposition to the motion to dismiss (ECF No. 66).

17          DATED THIS 16th day of June 2020.

18

19
                                                 MIRANDA M. DU
20                                               CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
